1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     KASIE R. LYDELL
7
8                             IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )    Case No. 6:18-mj-032 JDP
11                                              )
         Plaintiff,                             )
12                                              )    STIPULATION AND ORDER
            v.                                  )    TO CONTINUE CHANGE OF PLEA
13                                              )
     KASIE R. LYDELL,                           )    Date: January 29, 2019
14                                              )    Time: 10:00 a.m.
         Defendant.                             )    Judge: Hon. Jeremy D. Peterson
15                                              )
                                                )
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel that the change of plea and sentencing hearing currently scheduled for
18
     January 29, 2019, may be continued to February 26, 2019 at 10:00 a.m.
19
            The reason for the continuance is that the Redding Courthouse does not have video
20
     equipment available for Ms. Lydell to appear by video teleconference.
21
                                                    Respectfully Submitted,
22
                                                    HEATHER E. WILLIAMS
23                                                  Federal Defender
24   Dated: January 23, 2019                        /s/ Matthew C. Bockmon_______________ __
                                                    MATTHEW C. BOCKMON
25                                                  Assistant Federal Defender
                                                    Attorney for KASIE LYDELL
26
27
28

                                                      -1-
1                                             McGREGOR SCOTT
                                              United States Attorney
2
3    Dated: January 23, 2019                  /s/ Matthew C. Bockmon for S. St. Vincent
                                              SUSAN ST. VINCENT
4                                             Legal Officer
5
6                                           ORDER
7             GOOD CAUSE APPEARING, the court continues the Plea and Sentence to February
8    26, 2019 at 10:00 a.m.
9
10   IT IS SO ORDERED.
11
12   Dated:     January 23, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
